DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 06/19/2020. In virtue of this communication, claims 1 - 20 are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This application is a member of a large family of patents and patent applications consisting of nearly 102 members, as of this writing, many of them claiming the subject matter similar to this application. Therefore, this application is a subject to a nonstatutory double patenting rejection against large number of other patents and patent applications within the family. Since it is likely that the claims in this application will be amended to overcome the rejections presented in this office action, it is the examiner’s opinion that it would be unreasonable and would take considerable time to write every single nonstatutory double patenting rejection against every eligible member of the patent family at this point in prosecution. Therefore, the examiner will hold in abeyance the nonstatutory double patenting rejection until the claims in this application are finalized and otherwise ready for allowance over the prior art. At that time, the examiner will analyze the final versions of the claims against claims presented in other patents and patent applications within the family to determine if nonstatutory double patenting rejection is still warranted so that a terminal disclaimer may be filed to overcome any nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites the limitation "the at least one signal" twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one signal" twice.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20030104831 (Razavilar) and further in view of US 20050003828 (Sugar) (of record).
Regarding claims 1 and 11, Diener teaches “A system for providing advanced analytics relating to a wireless communications spectrum (shown in FIG 1 with corresponding description), the system comprising:
at least one server (servers 1055 and 1057 in FIG 1), wherein the at least one server includes a database (paragraph 0057 states that the spectrum intelligence gathered by the spectrum sensors is fed to one or several processing platforms such as server 1055, etc., where policy decisions are made and controls may be generated.  Paragraph 0123: Spectrum policy information is a body of information (“a database”) that defines corresponding alerts and/or controls. This body of information may be updateable to account for new devices that operate in the frequency band and/or changing regulations concerning requirements for the frequency band.  Paragraph 0140: The network expert 80 will store and maintain knowledge (“a database”) about the local policy decisions and controls made by its spectrum experts 56.  Fig.  6 explicitly shows network expert 80 positioned on a server level. Paragraph 0066: The spectrum activity information (or the raw data used to generate it) may be reported remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band. Moreover, the spectrum activity information can be accumulated and stored on a short-term basis (seconds or minutes) or a long-term basis (minutes to hours) for subsequent analysis. This means, for example, that the spectrum activity is reported remotely, such as to one of the servers, where it may be stored on a long-term basis, thus creating a database. Paragraph 0141 describes security services 82, which is positioned at the server level, as may be seen from FIG 6. Paragraph 0144: comparing detected SSID versus stored SSID, which is done by the security services 82. Thus stored SSID may be part of the database. Paragraph 0146: Another way to manage security in a wireless network is to store the RF signatures of each authorized device, such as each authorized STA or AP. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. This is done at the security services 82 within the server so that the signature database is at the server. Paragraph 0148: data mining services 82, which is positioned at the server level, as may be seen from FIG 6, involves capturing spectrum activity information (and optionally output from the spectrum expert) for long-term storage in a database, which is positioned at the server level.)  and at least one processor (presence of a processor in a server is implicit); and
at least one apparatus (paragraphs 0056 - 0057: the spectrum management methods may be implemented in any device operating in the frequency band. The necessary hardware and/or software functionalities would be deployed in the hardware/software platform of that device to enable the device to act as a cognitive radio device and thereby perform the spectrum management.  The “apparatus” may include, for example, plurality of sensors 1200 with or without spectrum management station 1090), wherein the at least one apparatus is operable for network-based communication with the at least one server (paragraph 0058: The spectrum sensors 1200(1) to 1200(N) may be connected to an AP, to the server 1055 or to the spectrum management station 1090 by a wired or wireless connection.);
wherein the at least one apparatus includes a housing (paragraph 0056: the spectrum management methods may be implemented in any device operating in the frequency band. The necessary hardware and/or software functionalities would be deployed in the hardware/software platform of that device to enable the device to act as a cognitive radio device and thereby perform the spectrum management.  Device usually has “a housing”), at least one processor (processor is mentioned at least in paragraph 0057, 0058 (processor 1092 in Fig.  1; 4040 in FIG 12) and elsewhere in the disclosure), at least one memory (memory 1094 in Fig.  1; 4060 and 4070 in FIG 12), and at least one sensor configured for sensing and measuring signals in the wireless communications spectrum (Fig.  1 and paragraph 0057: spectrum management may be implemented by deploying a plurality of spectrum sensors 1200(1) to 1200(N) shown in FIG. 1 in various locations where activity associated with any of the plurality of signal types is occurring in the frequency band to form a sensor overlay network);
wherein the at least one apparatus is operable to sense and measure wireless communications signals, thereby creating signal data (paragraph 0070: There is at least a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device in order to receive and sample radio frequency energy in the frequency band. The SAGE 20 may be implemented in hardware or software and in conjunction with the radio 12, processes signals received by the radio 12. Operation of SAGE 20 and its various parts is described in paragraphs 0073 – 0090 and includes generating data representing a real-time spectrogram of a bandwidth of RF spectrum using a Fast Fourier Transform (FFT) process. Various parameters, such as power, duty cycle, maximum power and a peaks histogram are measured. Paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing, thus “creating signal data”.);
wherein the at least one apparatus is operable to transmit the signal data to the at least one server (paragraph 0132: A sensor overlay network comprised of one or more spectrum sensors 1200(1) to 1200(N) may generate spectrum activity information that is supplied to a server.); and
wherein the at least one server is operable to analyze the signal data (this is generally the purpose of Diener.  For example, as stated in paragraph 0056, the device to act as a cognitive radio device and thereby perform the spectrum management steps of signal detecting, accumulating/measuring, classifying signals and devices and controlling/reporting which is all done automatically and in real time. Specific analysis in the server is disclosed in paragraphs 0135 – 0148 with respect to network expert 80, security services 82, location services 86 and data mining services 88) and calculate data for identifying at least one signal emitting device (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. The classification engine 52 can detect, for example, signals that interfere with the operation of one or more devices. The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc.) using hardware parameters (in describing signal processing necessary for signal identification, paragraph 0076 states: The linear-to-log block at the output of the FFT computes the decibel value PdB(k)=10*log (|Plpf-td(k)|) for each FFT value Plpf-td(k) (in dBFS, i.e., dB from full-scale on the ADC); the decibel value is subsequently converted to an absolute power level (in dBm) by subtracting the receiver gain control from the dBFS value (“using hardware parameters”). Generally, everything in determination of the signals in the system of Diener is based on specific parameters of each of the components included in the system. For example, multiple parameters to configure pulse detector are given in a table in paragraph 0333 which are used to configure the pulse detector to detect specific pulses)…”

Diener does not explicitly disclose usage of “environment parameters” in identification of the signal emitting devices. Diener, however, in paragraph 0120 teaches that the location engine 54 computes the physical location of devices operating in the frequency band, which is part of the “identifying the at least one signal emitting device”. Looking at FIG 6, it may be seen that the location engine 54 is part of the intelligent access point which is one type of spectrum sensing devices and which corresponds to claimed “apparatus”. An example of a location engine is disclosed in incorporated by reference U.S. Application No. 60/319,737.
0 and u0’. Paragraphs 0077 – 0081 disclose a method of resolving ambiguity between the candidate positions. Specifically, in the second half of paragraph 0077, Sugar provides two ways of approaching this problem depending on whether there is line-of-sight (LOS) channel between the device being identified and one of the sensors. There is one approach when there is LOS channel and there is another approach when there is a non-LOS channel. All devices, including sensors and the device being identified, operate in RF “environment”. Using one of the definitions of the term “parameter” as “characteristic or factor; aspect; element” (see https://www.dictionary.com/browse/parameter?s=t), the characteristic of RF channel as LOS is an RF “environment parameter”, as well as characteristic of RF channel as non-LOS is also an RF “environment parameter”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize two different approaches in determination of location of a signal emitting device, as part of the “identifying at least one signal emitting device”, based on whether a channel is LOS or non-LOS, as disclosed by Sugar, in the system of Diener. Doing so would have provided more accurate determination of the location of the signal emitting device which is based on specifics of the wireless channel between the devices.

Lastly, Diener does not explicitly disclose usage of “noise figure parameters” in identification of the signal emitting devices. However, paragraphs 0328 – 0346 disclose 
Razavilar in paragraph 0024 teaches determination of the noise floor as N=N0BF, where N0=-174 dBm/Hz and B is matched filter bandwidth in Hz (also known as the noise bandwidth), and F is the receiver Noise Figure (NF). In other words, the noise floor may be determined using the “noise figure parameter”. It would have been obvious to a person of ordinary skill in the art, that normally there are multiple components connected in a chain (amplifiers, mixers, etc.) in a typical receiver, each having its own associated “noise figure parameter”, together contributing to the overall receiver Noise Figure (NF). Therefore, the determination of the noise floor would depend on the “noise figure parameters” for each of the components.
Therefore, since Diener does not disclose how the noise floor is determined, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Razavilar formula for noise floor determination using noise figure parameters in the system of Diener with predictable results and simply to fill in where Diener is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).


Regarding claims 2 and 12, Diener teaches “wherein the at least one apparatus does not require a connection to the at least one server to be operable for identifying the at least one signal emitting device (Paragraph 0069: server 1055 receives spectrum activity information and generates control signals.  Since the control signals are generated based on identification of signals, and is not directly involved in identification itself, the device “does not require a connection to the at least one server to be operable for identifying at least one signal emitting device”.  Paragraphs 0091, 0149, 0158 all disclose that the functions of identification and classification may be performed either locally, remotely, or both.  Paragraph 0132: signal detection is performed at the sensor level, and measurement and accumulation may be performed either at the sensor level or at the AP's host processor. The spectrum expert 56 is executed on the host processor of the host device that is connected to an AP and used to control that AP. Actual identification of “signal emitting devices” is performed in classification engine 52, as described in paragraph 0094. From FIG 6 it may clearly be seen that the classification engine 52 sits at the AP level and not at the server level. Therefore, for actual identification, connection to the server is not required).”
Regarding claims 3 and 13, Diener does not explicitly disclose “wherein the at least one apparatus is operable for network-based communication with at least one other apparatus for identifying the at least one signal emitting device.”
Diener in paragraph 0120 teaches that the location engine 54 computes the physical location of devices operating in the frequency band, which is part of the “identifying the at least one signal emitting device”. Looking at FIG 6, it may be seen that the location engine 54 is part of the intelligent access point which is one type of spectrum sensing devices and which corresponds to claimed “apparatus”. As per paragraph 0120, the location engine performs time difference of arrival (TDOA) measurements at two or more known locations of a signal transmitted by the device to be located and another reference signal (such as an AP) to determine a location of a variety of devices. The location engine 54 may coordinate measurements obtained from multiple locations in the network. An example of a location engine is disclosed in incorporated by reference U.S. Application No. 60/319,737. This application in paragraph 0025 teaches that a correlation process for data collected at each of several RTs 200, 210 and 220 may be executed in the RTs 200, 210 and 220 themselves on an embedded or hosted processor. RTs 200, 210 and 220 of U.S. Application No. 60/319,737 correspond to sensors and intelligent access points of Diener and claimed “apparatus”.
In other words, to perform location determination process at each of the sensors/APs/RTs, they need to receive information from other sensors/APs/RTs participating in the measurements or be in “network-based communication with at least one other apparatus for identifying the at least one signal emitting device”.

Regarding claims 4 and 14, Diener teaches “wherein the system includes a multiplicity of the at least one apparatus distributed across a region for sensing and measuring the wireless communications signals in the region (FIG 1: plurality of sensors 1200(1) – 1200(N) as well as sensing APs 1050(1) – 1050(N) placed throughout the region).”
Regarding claims 5 and 20, Diener teaches “wherein the at least one apparatus and/or the at least one server is operable to identify open space (paragraph 0457: Pulse histograms may indicate the duration of gaps (“identify open space”) between detected signal pulses. Devices or a network of devices can be programmed to fit the transmitted packets within the available time gaps between pulses.), and wherein the identification of the open space:
is based upon predetermined frequencies (paragraph 0059 and 0481: usage of the system for ISM bands);
is based upon measured frequency, bandwidth, and duration (determination of pulses and pulse histograms is based on the recited parameters);
is visually indicated, in whole or in part, by the at least one apparatus; and/or
(since the claim is written in the alternative form (“A, B, C or D”) it is sufficient to meet at least one of the limitations “A” or “B” … or “D” in the claim. In this case the limitations “is based upon predetermined frequencies” and “is based upon measured frequency, bandwidth, and duration” are met).”
Regarding claims 6 and 17, Diener teaches “wherein the at least one apparatus is operable for automatically generating reports of the advanced analytics (paragraphs 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band; 0067, 0068, 0119, 0357, Fig.  16-25 with corresponding description all deal with generating reports and displaying resulting data), wherein the reports include a power usage report, a radiofrequency survey report (Fig.  22, 23 and 25: the device surveys RF environment surrounding the device, therefore, the reports are generally “radiofrequency survey report”), a signal optimization report, a plot report of power and bandwidth activity, a variance report of variations in the signal data, and/or an anomaly report (FIG 19 shows report of interferer being “an anomaly”) (since the claim is written in the alternative form (“A, B, C … or X”) it is sufficient to meet at least one of the limitations “A” or “B” … or “X” in the claim. In this case the limitation “B” (“radiofrequency survey report”) and “X” (“an anomaly report”) are met).”
Regarding claims 8 and 16, Diener teaches “wherein the at least one apparatus is operable for automatically scanning the wireless communications spectrum (paragraphs 0075: The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum, such as, for example, up to 100 MHz using a Fast Fourier Transform (FFT) process. As such, the SA 22 may be used to monitor all activity in a frequency band, such as the 2.4 GHz or 5 GHz bands; 0245: The SAGE 20 will analyze a frequency band centered at a frequency which may be controlled. Moreover, the bandwidth of the frequency band analyzed may be controlled. For example, a portion, such as 20 MHz (narrowband mode), of an entire frequency band may be analyzed, or substantially an entire frequency band may be analyzed, such as 100 MHz (wideband mode))…”
Diener939 does not teach “wherein a default scan includes a plurality of frequency scans between about 54 MHz and about 5.8 GHz, and/or a frequency scan in an inputted frequency range.”
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that given by Diener939 scanning range is only representative and exactly same principles could be utilized at other frequencies including “between about 54 MHz and about 5.8 GHz, and/or a frequency scan in an inputted frequency range” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, designating a particular scan as “default scan” is simply a matter of design choice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to designate specifically recited in the claim 
Regarding claims 9 and 18, Diener teaches “wherein the at least one apparatus is operable to sense and measure the wireless communications signals in near-real time (paragraph 0070: There is at least a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device in order to receive and sample radio frequency energy in the frequency band. The SAGE 20 may be implemented in hardware or software and in conjunction with the radio 12, processes signals received by the radio 12. Operation of SAGE 20 and its various parts is described in paragraphs 0073 – 0090 and includes generating data representing a real-time spectrogram of a bandwidth of RF spectrum using a Fast Fourier Transform (FFT) process. Various parameters, such as power, duty cycle, maximum power and a peaks histogram are measured. Paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing.).”
Regarding claims 10 and 19, Diener teaches “wherein the database includes stored data, and wherein the stored data includes (Paragraph 0141: security services 82 at the server level. Paragraph 0144: comparing detected SSID versus stored SSID (“the stored data”), which is done by the security services 82. Paragraph 0146: store the RF signatures of each authorized device (“the stored data”) in a database. This is done at the security services 82 within the server so that the signature database is at the server. Paragraph 0148: data mining services 82 involves capturing spectrum activity information for long-term storage (“the stored data”) in a database, which is positioned at the server level.):
in-phase and quadrature (I/Q) data of received signals;
energy measurements of the wireless communications signals and a time associated with the energy measurements;
at least one parameter of the wireless communications signals, the at least one parameter including at least one of modulation type, protocol type, payload scheme, data type, symbol information, frequency information, bandwidth, source information, power information, time of arrival measurement, and timing information (paragraph 0100: The accumulated signal pulse data for the signals to be classified are compared against reference or profile signal pulse data for known signals. Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data. Paragraphs 0101 - 0113: The reference data for the variety of signals may be obtained from actual measurement and analysis of those devices, and/or from a database of information provided by a regulatory authority, such as a Federal Communication Commission in the U.S. The FCC may maintain and make publicly available a database of transmission parameters for each device permitted to operate in the frequency band. Examples of such parameters are: Frequency range of operation (“frequency information”), Spectrum channelization (bandwidth) and characterization: for frequency hopping: hop rate and hop center frequencies, for stationary channel: channel center frequencies; Symbol rates (“symbol information”); Modulation modes (e.g., QPSK, OFDM, QAM, ...); Transmit spectrum masks; Transmit power levels (“power information”); Transmit on/off time characterizations; Minimum and maximum "on" times; Minimum and maximum "off" times; Slot times between channel accesses (all of this “timing information”));
a characteristic listing for at least one signal group, the characteristic listing including at least one of protocol data, environment data, and noise data;
changes for the wireless communications signals, the changes including at least one of a combination of amplitude changes and frequency changes that are averaged over bandwidth and time to compute modulation type, frequency changes, time changes, and/or I/Q phase rotation changes;
information used to determine spectral density, center frequency, bandwidth, baud rate, modulation type, protocol, system or carrier, signal source information, and timestamp corresponding to the wireless communications signals; and/or
indications of signal activity, power, bandwidth, frequency, duration, time, and/or combinations thereof relating to open space (paragraph 0457: Pulse histograms may indicate the duration of gaps (“duration, time, and/or combinations thereof relating to open space”) between detected signal pulses. Devices or a network of devices can be programmed to fit the transmitted packets within the available time gaps between pulses.) (Since the limitations of the claim are recited on alternative basis (using “or”) it is sufficient to meet a subset of the limitation to meet the claim).”

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20030104831 (Razavilar) and US 20050003828 (Sugar) (of record) as applied to claims 1 and 11 above, and further in view of US 20080113634 (Gates).
Regarding claims 7 and 15, Diener in combination with Razavilar does not disclose “wherein the noise figure parameters are determined based on data associated with the at least one signal, wherein the data associated with the at least one signal is in a static database.” In fact, they both are silent with regards to where the information on the noise figure is obtained from.
Gates in paragraph 0029 teaches that the receiver noise figure may be obtained from some data store. Specific noise figures for specific receivers may be stored in a database if such knowledge is available. It would have been obvious that this data for existing receivers is static (since it was measured or determined once and does not change), therefore, at least part of the database storing this data may be considered as “static database”. Since the limitation “the at least one signal” lacks antecedent basis, it may be related to any signal. Further, it is well-known that Noise figure (NF) is a measure of degradation of the signal-to-noise ratio (SNR), caused by components in a signal chain (see https://en.wikipedia.org/wiki/Noise_figure). Therefore, the noise figure stored in the database would represent a measure of degradation of the signal-to-noise ratio (SNR), and thus would be the “data associated with the at least one signal” whose ratio to noise is being degraded while propagating in the signal chain by the components in the signal chain.
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648